                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 BRODERICK HODGE,

        Plaintiff,
                                                                    Case No. 1:18-cv-359
 v.
                                                                    HON. JANET T. NEFF
 COREY GRAHN, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. Defendants

Surbine Aiken and Unknown Nicholason filed a motion for summary judgment (ECF No. 23).

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

January 7, 2019, recommending that this Court grant in part and deny in part the motion. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 43) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 23) is

GRANTED IN PART AND DENIED IN PART.                      Specifically, Plaintiff’s claims against

Defendant Aiken are dismissed for failure to state a claim or, in the alternative, for failure to

exhaust administrative remedies. Plaintiff’s claims against Defendant Nicholason are dismissed
for failure to exhaust administrative remedies except for Plaintiff’s claim that Nicholason’s actions

on June 4, 2017, constituted deliberate indifference to his serious medical needs.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).



Dated: February 6, 2019                                         /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                 2
